CASED PLGOOREISR RRR? FRA Peagedotal

LAW OFFICES

Oscar S. RODRIGUEZ, ULC
4500 Le JEUNE RO4D
TORAL GABLES, FL@RIDA 331865
TELEPHONE! (365) 445-2000
FAX (30S) 446-9007

September 10,2021
BY ECF

The Honorable Jed S. Rakoff

United States District Court, Southern District of New York
The Daniel Patrick Moynihan United States Courthouse
500 Pearl Street

New York, New York 10007-1312

Re: United States v, Juan Carlos Balaguera Villamizar
Case No,: 1:21CR00292-001

Dear Judge Rakoff:

The defendant, Juan Carlos Balaguera Villamizar, through undersigned counsel,
respectfully submits this letter memorandum requesting the release of his passport for the purpose
of returning to his home in Colombia. In support of this motion, Balaguera states as follows:

Balaguera pled guilty to.a one-count Information charging him with conspiracy to commit
money laundering in violation of 18 U.S.C. § 1956(a)(3)(B), in violation of 18 U.S.C. § 1956(h).
On September 9, 2021, Your Honor sentenced Balaguera to “time served,” closing this case.
Balaguera’s passport is in the possession of the U.S. Pretrial Services Office for the Southern
District of New York. As soon as Balaguera receives his passport, he will return to his home in
Cucuta, Colombia.

Respectfully submitted,
OSCAR S. RODRIGUEZ

/s/ Oscar 8. Rodriguez

ORDER GRANTING THE RELEASE OF JUAN CARLOS
BALAGUERA VILLAMIZAR’S PASSPORT

Signed: Oe J RG Date: Hf } °/; R)
The Honorable Jed S. Rakoff
United States District Judge

 

 

 

 

 
